Exhibit 10.22

 

BAXTER INTERNATIONAL INC. AND SUBSIDIARIES
SUPPLEMENTAL PENSION PLAN

(Amended and Restated Effective January 1, 2015)

 

 

 

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I  GENERAL

1

1.1  Purpose and Effective Date1

1.2  Plan Administration; Source of Benefit Payments1

1.3  Limitation on Provisions1

1.4  Inactive Participation1

1.5  Plan Supplements1

1.5  Baxalta Incorporated Spin-Off2

ARTICLE II  DEFINITIONS

3

2.1  Accrued Benefit3

2.2  Administrative Committee3

2.3  Beneficiary3

2.4  Benefit3

2.5  Code3

2.6  Controlled Group3

2.7  Corporation3

2.8  Deferred Compensation Plan3

2.9  Effective Date3

2.10  ERISA3

2.11  Excess Benefit3

2.12  Non-Participating Employer3

2.13  Participant3

2.14  Participating Employer3

2.15  Pension Make-Whole Benefit4

2.16  Pension Plan4

2.17  Plan4

2.18  Points4

2.19  Qualified Benefit4

2.20  Section 409A4

2.21  Special Supplemental Benefit4

2.22  Termination of Employment4

ARTICLE III  PARTICIPATION IN THE PLAN

6

3.1  Eligibility6

3.2  Restricted Participation6

3.3  No Contract of Employment6

3.4  Participation Freeze6

ARTICLE IV  AMOUNT AND PAYMENT OF PLAN BENEFITS

8

4.1  Plan Benefits8

4.2  Excess Benefit8

4.3  Pension Make-Whole Benefit8

4.4  Special Supplemental Benefits8

4.5  Actuarial Equivalence9

4.6  Time and Form of Payment9

4.7  Death Benefits12

4.8  Withholding Taxes13

4.9  Compliance with Section 409A13

4.10  Correction of Errors13

- i -

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V  ADMINISTRATION

14

5.1  Administrative Committee14

5.2  Administrative Committee Powers14

5.3  Effect of Administrative Committee Decisions15

5.4  Claims Procedure15

5.5  Action by Administrative Committee16

5.6  Indemnity16

ARTICLE VI  AMENDMENT AND TERMINATION

17

6.1  Amendment and Termination17

6.2  Successors and Assigns17

ARTICLE VII  MISCELLANEOUS

18

7.1  Unfunded Plan18

7.2  Unsecured General Creditor18

7.3  Nonassignability18

7.4  Not a Contract of Employment18

7.5  Protective Provisions18

7.6  Governing Law19

7.7  Severability19

7.8  Notice19

7.9  Successors19

7.10  Action by Corporation19

7.11  Effect on Benefit Plans19

7.12  Participant Litigation19

 

 

 

 

 

- ii -

 

--------------------------------------------------------------------------------

 

BAXTER INTERNATIONAL INC. AND SUBSIDIARIES
SUPPLEMENTAL PENSION PLAN

(Amended and Restated Effective January 1, 2015)

ARTICLE I

GENERAL

1.1Purpose and Effective Date.  Baxter International Inc. (the “Corporation”)
established the Baxter International Inc. and Subsidiaries Supplemental Pension
Plan (the “Plan”), effective as of January 1, 1989, to assist in providing
retirement and other benefits to certain employees of the Corporation and its
affiliates which are in addition to those provided under the Baxter
International Inc. and Subsidiaries Pension Plan (the “Pension Plan”).  The Plan
was previously amended effective January 1, 2005 and January 1, 2009.  The
following provisions constitute an amendment and restatement of the Plan
effective as of January 1, 2015, the “Effective Date” of the Plan set forth
herein.  The Plan is intended to constitute an unfunded plan maintained
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees for purposes of ERISA.

1.2Plan Administration; Source of Benefit Payments. The authority to control and
manage the operation and administration of the Plan shall be vested in the
Administrative Committee, as set forth in Article V.  A Participating Employer’s
obligation under the Plan shall be reduced to the extent that any amounts due
under the Plan are paid from one or more trusts, the assets of which are subject
to the claims of general creditors of the Participating Employer or any
affiliate thereof, provided, however, that nothing in the Plan shall require the
Corporation or any Participating Employer to establish any trust to provide
benefits under the Plan.

1.3Limitation on Provisions.  Any benefit payable under the Pension Plan shall
be paid solely in accordance with the terms and conditions of the Pension Plan
and nothing in the Plan shall operate or be construed in any way to modify,
amend or affect the terms and provisions of the Pension Plan.

1.4Inactive Participation.  Except as otherwise specifically provided herein,
the benefits, if any, payable to or on behalf of Participants who terminated
employment with the Corporation and its affiliates prior to the Effective Date
shall be determined in accordance with the terms of the Plan as in effect on
such Termination of Employment; provided that any provision of the Plan that is
required to be effective as of an earlier in order to comply with Section 409A
of the Code shall be effective as of such date.

1.5Plan Supplements.  The provisions of the Plan as applied to any Participating
Employer or Participant may be modified and/or supplemented from time to time by
the adoption of one or more Supplements.  In the event of any inconsistency
between a Supplement and the Plan document, the terms of the Supplement shall
govern; provided that no Supplement shall alter the provisions of Section 4.9
(except that a Supplement may provide that the portion of any Special
Supplemental Benefit is not subject to the provisions of the Plan intended to
comply with Section 409A to the extent such portion was accrued and vested on
December 31, 2004, and that

 

--------------------------------------------------------------------------------

 

the Special Supplemental Benefit is not materially modified after October 3,
2004) or otherwise cause the Plan to be administered in a manner that does not
comply with Section 409A.

1.6Baxalta Incorporated Spin-Off.  In connection with the Company’s spin-off of
its biopharmaceutical business, the Company underwent an internal reorganization
and incorporated Baxalta Incorporated (“Baxalta”) as a subsidiary of the
Company.  The Company anticipates that Baxalta shall be spun-off on or around
July 1, 2015 (the “Spin-Off”) pursuant to a Separation and Distribution
Agreement (the “Agreement”).  Effective as of the Spin-Off (the “Spin-Off
Date”), Baxalta shall be an independent, publicly traded corporation which owns
and operates the biopharmaceutical business previously owned and operated by the
Company.  As described in the Agreement and the Employee Matters Agreement,
Baxalta shall establish the Baxalta Incorporated Supplemental Pension Plan (the
“Baxalta Plan”), an unfunded nonqualified deferred compensation plan that
generally mirrors the Plan, to provide for the benefits of the following
Employees who were Participants immediately prior to the date such Employee
transfers to employment with Baxalta from the Company:

 

(a)

An Employee (including an Employee who is on an approved leave of absence from
the Company) who transfers to employment with Baxalta, or one of its
subsidiaries, from the Company on or before the Spin-Off Date;

 

(b)

An Employee who transfers to employment with Baxalta, or one of its
subsidiaries, from the Company in accordance with the Transition Services
Agreement.

As described in the Agreement and the Employee Matters Agreement, Baxalta shall
assume the obligation to pay all benefits accrued under the Plan for the benefit
of each Employee who transfers to employment with Baxalta as described in this
Section (a “Baxalta Participant”).  As a result of the Spin-Off, a Baxalta
Participant shall cease to have any benefit under the Plan following his
transfer of employment to Baxalta, and shall instead participate under the
Baxalta Plan.  To the maximum extent permitted by Treas. Reg. §1.409A-1(h)(4), a
Baxalta Participant shall not be considered to have incurred a Termination of
Employment for purposes of the Plan or a separation from service as defined in
Section 409A solely as a result of the transfer describe above.

- 2 -

 

--------------------------------------------------------------------------------

 

ARTICLE II

DEFINITIONS

2.1Accrued Benefit. Accrued Benefit shall have the meaning ascribed to such term
under the Pension Plan.

2.2Administrative Committee.  Administrative Committee shall have the meaning
ascribed to such term under the Pension Plan.

2.3Beneficiary.  A Participant’s Beneficiary shall be the Participant’s
beneficiary under the Pension Plan (or the person who would be the Participant’s
beneficiary under the Pension Plan if the Participant’s Qualified Benefit were
paid in the same form and at the same time as his Benefit hereunder).

2.4Benefit.  A Participant’s Benefit means the sum of the Participant’s Excess
Benefit, Make-Whole Benefit, and Special Supplemental Benefit, if any, unless
otherwise provided.

2.5Code.  Code means the Internal Revenue Code of 1986, as amended.

2.6Controlled Group.  Controlled Group means the Corporation and all other
business entities, whether or not incorporated, which, together with the
Corporation, would be considered a single employer under section 414(b) or (c)
of the Code.

2.7Corporation.  Corporation has the meaning ascribed to such term in Section
1.1.

2.8Deferred Compensation Plan.  Deferred Compensation Plan means Baxter
International Inc. and Subsidiaries Deferred Compensation Plan.

2.9Effective Date.  Effective Date means the effective date of this amendment
and restatement of the Plan, which January 1, 2015.  The original effective date
of the Plan was January 1, 2002.

2.10ERISA.  ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

2.11Excess Benefit.  Excess Benefit means the benefit determined under Section
4.2.

2.12Non-Participating Employer.  A Non-Participating Employer means any Employer
which is not a Participating Employer.

2.13Participant.  Participant means an employee of a Participating Employer who
is eligible for an Excess Benefit, Pension Make-Whole Benefit or Special
Supplemental Benefit, as set forth in Section 3.1.

2.14Participating Employer.  Participating Employer means the Corporation and
any affiliate of the Corporation, which is a Participating Employer under the
Pension Plan.

- 3 -

 

--------------------------------------------------------------------------------

 

2.15Pension Make-Whole Benefit.  Pension Make-Whole Benefit means the benefit
determined under Section 4.3.

2.16Pension Plan.  Pension Plan has the meaning ascribed to such term in Section
1.1.

2.17Plan.  Plan has the meaning ascribed to such term in Section 1.1.

2.18Points.  A Participant’s Points shall be equal to the number of Points the
Participant has accumulated as of any date under the terms of the Pension Plan
as in effect on December 31, 2008, without regard to any amendments to the
Pension Plan adopted after such date which directly or indirectly affect the
Participant’s Points.

2.19Qualified Benefit.  Qualified Benefit means the Participant’s actual Accrued
Benefit payable under the Pension Plan.

2.20Section 409A.  Section 409A means Section 409A of the Internal Revenue Code
of 1986, as enacted by the American Jobs Creation Act of 2004 and as
subsequently amended, and including all Treasury Regulations and other
authoritative guidance issued pursuant thereto.

2.21Special Supplemental Benefit.  Special Supplement Benefit means the benefit
determined under Section 4.4.

2.22Termination of Employment.  A Termination of Employment occurs on the date
on which a Participant incurs a separation from service as defined in Treasury
Regulations issued pursuant to Section 409A.  The following rules are intended
to implement the requirements of Section 409A, and may be adjusted by the
Administrative Committee as required to comply with  guidance issued under
Section 409A:

 

(a)

The Participant shall not be considered to have separated from service so long
as the Participant is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the Participant retains a right to reemployment with a Participating
Employer under an applicable statute or by contract.

 

(b)

Regardless of whether his employment has been formally terminated, the
Participant will be considered to have separated from service as of the date it
is reasonably anticipated that no further services will be performed by the
Participant for any Participating Employer, or that the level of bona fide
services the Participant will perform after such date will permanently decrease
to no more than 20 percent of the average level of bona fide services performed
over the immediately preceding 36-month period (or the full period of employment
if the Participant has been employed for less than 36 months).  For purposes of
the preceding test, during any paid leave of absence the Participant shall be
considered to have been performing services at the level commensurate with the
amount of compensation received, and unpaid leaves of absence shall be
disregarded.

- 4 -

 

--------------------------------------------------------------------------------

 

 

(c)

For purposes of determining whether the Participant has separated from service,
all services provided for any Employer, or for any entity that is a member of
the Controlled Group, shall be taken into account, whether provided as an
employee or as a consultant or other independent contractor; provided that the
Participant shall not be considered to have not separated from service solely by
reason of service as a non-employee director of the Corporation or any other
such entity.  Solely for purposes of this Section 2.19, the term “Controlled
Group” shall be modified by substituting “50 percent” for “80 percent” for all
purposes of section 414(b) and (c) of the Code (and Section 1563 to the extent
incorporated therein).

 

(d)

A Participant who is employed by a Participating Employer, and continues to be
employed by the Participating Employer following a stock sale, spin-off, or
other transaction that causes the Participant’s employer to cease to be a member
of the Controlled Group, shall not be considered to have incurred a Termination
of Employment as a result of such transaction.  A Participant who ceases to be
employed by the Corporation or any member of the Controlled Group as a result of
a sale of substantially all of the assets constituting a division, facility, or
separate line of business, shall be considered to have incurred a Termination of
Employment unless the Corporation (or Participating Employer selling such
assets) and the purchaser agree in writing, not later than the closing date of
such transaction, that all Participants affected by such transaction shall not
be considered to have incurred a Termination of Employment, and that the
purchaser agrees to assume the obligation for payment of the Benefits of all
such Participants in accordance with the Plan.

- 5 -

 

--------------------------------------------------------------------------------

 

ARTICLE III

PARTICIPATION IN THE PLAN

3.1Eligibility.  An employee of a Participating Employer shall become a
Participant in the Plan on the first date such employee is eligible for an
Excess Benefit, Pension Make-Whole Benefit or Special Supplemental Benefit, in
accordance with the following:

 

(a)

Each participant in the Pension Plan who has a fully vested interest in his or
her Accrued Benefit under the Pension Plan and whose benefit under the Pension
Plan is limited by reason of the application of Section 415 or Section
401(a)(17) of the Code shall be eligible for an Excess Benefit, determined in
accordance with Section 4.2.

 

(b)

Each participant in the Pension Plan who has a fully vested interest in his or
her Accrued Benefit under the Pension Plan and who also is a participant in the
Deferred Compensation Plan shall be eligible for a Pension Make-Whole Benefit,
determined in accordance with Section 4.3.

 

(c)

The Administrative Committee (or the person or persons delegated such authority
by the Administrative Committee), in its sole discretion, shall designate the
individuals, if any, who shall be eligible for Special Supplemental Benefits.

3.2Restricted Participation.  Notwithstanding any other provision of the Plan to
the contrary, if the Administrative Committee determines that participation by
one or more Participants shall cause the Plan as applied to any Participating
Employer to be subject to Part 2, 3 or 4 of Subtitle B of Title I of ERISA, the
entire interest of such Participants under the Plan shall be segregated from the
Plan, and such Participants shall cease to have any interest under the Plan.  In
the event the Participant has died, the foregoing provisions of this Section 3.2
shall apply to the Participant’s interest, if any, which is payable to the
Participant’s surviving spouse or other beneficiary.

3.3No Contract of Employment.  The Plan does not constitute a contract of
employment, and participation in the Plan will not give any employee the right
to be retained in the employ of the Corporation or any Participating Employer
nor any right or claim to any benefit under the Plan, unless such right or claim
has specifically accrued under the terms of the Plan.

3.4Participation Freeze.  Participation in the Plan is frozen effective December
31, 2006, and no Employees shall become Participants after such date, subject to
the following:

 

(a)

No Employee who is hired by a Participating Employer after December 31, 2006, or
who was hired by a Non-Participating Employer prior to January 1, 2007, and
transferred to a Participating Employer after December 31, 2006, shall be
eligible to Participate in the Plan.

 

(b)

An Eligible Employee who was employed by a Participating Employer on December
31, 2006, but who had not satisfied the requirements of Section 3.1(b)

- 6 -

 

--------------------------------------------------------------------------------

 

 

of the Pension Plan on such date, shall become a Participant on the first Entry
Date after he satisfies such requirements, unless he elects not to become a
Participant as provided in subparagraph (c) below.

 

(c)

The election of a Participant or Eligible Employee (as defined in the Pension
Plan) to either cease accruing benefits as of December 31, 2006, under the
Pension Plan, or not to become a Participant in the Pension Plan after December
31, 2006, shall also apply under this Plan. The Plan Benefit of a Participant
who elects under the Pension Plan to cease accruing benefits shall thereafter be
equal to his Plan Benefit as of December 31, 2006, which shall not be adjusted
for subsequent changes in his Average Monthly Compensation, Years of Service,
Projected Benefit Service, or Primary Social Security Benefit, but such
Participant shall continue to earn Years of Service for purposes of vesting, and
Points, and his Benefit shall be payable as otherwise provided herein.  An
Eligible Employee who elects not to become a Participant in the Pension Plan
shall thereafter be ineligible to become a Participant in this Plan.

 

(d)

Notwithstanding the foregoing, an Employee hired prior to December 31, 2006, and
who did not elect to cease accruing benefits under the Pension Plan as of
December 31, 2006, but who was not eligible for either an Excess Benefit or a
Make-Whole Benefit prior to December 31, 2006, solely because his Qualified
Benefit was not limited by the application of Section 415 or Section 401(a)(17)
of the Code and he had not deferred any compensation under the Deferred
Compensation Plan, shall be eligible to participate beginning with the first
year in which he is eligible for either an Excess Benefit or a Make-Whole
Benefit.  

 

(e)

To the extent permitted by Section 4.4, an Employee not otherwise eligible to
participate in the Plan may be eligible to receive a Special Supplemental
Benefit.

- 7 -

 

--------------------------------------------------------------------------------

 

ARTICLE IV

AMOUNT AND PAYMENT OF PLAN BENEFITS

4.1Plan Benefits.  Eligible Participants under the Plan shall receive an Excess
Benefit, Pension Make-Whole Benefit or Special Supplemental Benefit, in the
amount and payable at the times set forth in the following provisions of this
Article 4.  Effective January 1, 2009, the amount of a Participant’s Excess
Benefit and Pension Make-Whole Benefit shall be calculated as if the
Participant’s Qualified Benefit had commenced as of the same date, and in the
same form, as the Participant’s Excess Benefit and Pension Make-Whole Benefit,
regardless of when and in what form the Qualified Benefit is paid, and no
adjustment shall be made to the Excess Benefit or Pension Make-Whole Benefit
when the Qualified Benefit commences.  To the extent a Supplemental Benefit is
defined in whole or part by reference to the Qualified Benefit, the preceding
sentence shall apply unless the terms of the Supplemental Benefit clearly
provide for a different method of calculation.

4.2Excess Benefit.  As of any date, an eligible Participant’s “Excess Benefit”
under the Plan shall be an amount equal to the Qualified Benefit the Participant
would be eligible for under the Pension Plan as of such date if such Qualified
Benefit were determined without regard to limitations of Section 415 and Section
401(a)(17) of the Code, reduced by the Participant’s Qualified Benefit as of
such date.  A Participant’s Excess Benefit, if any, shall be paid at the time
and in the form provided in Section 4.6.

4.3Pension Make-Whole Benefit.  As of any date, an eligible Participant’s
“Pension Make-Whole Benefit” under the Plan shall be an amount equal to:

 

(a)

the Qualified Benefit the Participant would be eligible for under the Pension
Plan as of such date if such Qualified Benefit were determined (i) without
exclusion of compensation deferred under the Deferred Compensation Plan, and
(ii) without regard to the limitations of Code Sections 415 and 401(a)(17),

reduced by

 

(b)

the sum of (i) the Participant’s actual Qualified Benefit under the Pension Plan
as of such date, and (ii) the amount of any Excess Benefit determined under
Section 4.2 without regard to such deferred compensation.

A Participant’s Pension Make-Whole Benefit, if any, shall be paid at the time
and in the form provided in Section 4.6.

4.4Special Supplemental Benefits.  The amount, if any, of a Participant’s
“Special Supplemental Benefit” shall be determined by the Administrative
Committee, shall be subject to such terms and conditions as the Administrative
Committee may establish, and shall be payable at the times and in the form
determined by the Administrative Committee.  Effective as of January 1, 2005,
the time and form of payment of any Special Supplemental Benefit shall be
specified by the Administrative Committee at the time the Administrative
Committee establishes the Participant’s right to the Special Supplemental
Benefit.  In the event that any right to a Special Supplemental Benefit was not
fully vested on December 31, 2004, and is not amended

- 8 -

 

--------------------------------------------------------------------------------

 

not later than December 31, 2008 to specify the time and form of payment in a
manner that satisfies the requirements of Section 409A, such Special
Supplemental Benefit shall be paid in the form specified in Section 4.6. The
Administrative Committee, in its sole discretion, may delegate its authority
under this Section 4.4 to any person or persons in connection with the award of
Special Supplemental Benefits to a particular Participant, a class of
Participants, or all Participants.  All rights to Special Supplemental Benefits
shall be set forth in writing, which writing may include an employment contract
or similar agreement, and a copy of all actions taken by the Administrative
Committee or its delegate with respect to Special Supplemental Benefits under
the Plan shall be sent to the Corporate Counsel in charge of the Company’s
employee benefit plans.  Anything else contained herein to the contrary
notwithstanding, no person shall have any right to a Special Supplemental
Benefit in the absence of a written instrument setting forth the terms of such
Special Supplemental Benefit.

4.5Actuarial Equivalence. To the extent applicable, the benefits payable to any
person under the Plan shall be determined by applying the appropriate interest
rate and other actuarial assumptions set forth in the Pension Plan.

4.6Time and Form of Payment.  

 

(a)

The Benefit (excluding for all purposes of this Section 4.6 any Special
Supplemental Benefit unless otherwise provided in Section 4.4) of the following
Participants shall commence at the same time and be paid in the same manner as
the Participant’s Qualified Benefit:  (i) Participants whose Qualified Benefit
commences not later than December 31, 2008, and (ii) Participants whose entire
Benefit was fully accrued and vested on December 31, 2004.

 

(b)

The Benefit of a Participant who is not described in paragraph (a) shall become
payable upon the later of the occurrence of the first day of the month following
the Participant’s Termination of Employment or, in the case of a Participant who
was a Participant prior to December 31, 2008, a specified date, if any, elected
by the Participant in accordance with paragraph (c) (in either case, the
“Commencement Date”).  Such Benefit shall be paid in the following form:

 

(i)

If the actuarial present value of the Benefit as of the Commencement Date does
not exceed $50,000, the Benefit shall be paid in a lump sum equal to the
actuarial present value, which payment shall be in full satisfaction of the
Participant’s right to the Benefit.  Such payment shall be made not later than
90 days following the Commencement Date, subject to paragraph (d).  For purposes
of determining whether the present value of the Benefit exceeds $50,000, any
Special Supplemental Benefit shall be included if and only if the terms of the
agreement creating the Special Supplemental Benefit provided for the Special
Supplemental Benefit to be paid at the same time and in the same form as
remainder of the Benefit not later than the later of the date the Participant
first had a legally binding right to the Special Supplemental Benefit or
December 31, 2008, and in such event the Special Supplemental Benefit shall be
included notwithstanding any change in the terms of the Special Supplemental

- 9 -

 

--------------------------------------------------------------------------------

 

 

Benefit after such date.  If the preceding sentence does not apply, the Special
Supplemental Benefit shall not be included in determining whether the present
value exceeds $50,000, and the provisions of this paragraph (b) shall be applied
separately to the Special Supplemental Benefit.

 

(ii)

If the actuarial present value of the Benefit exceeds $50,000 as of the
Commencement Date, Benefit shall be paid in a monthly life annuity of the type
set forth below.  The first annuity payment shall be paid, subject to paragraph
(d), on the first day of the month following the first month beginning with
month that includes the Commencement Date in which the Participant’s has
accumulated at least 65 Points (the “Annuity Start Date.”)

 

(A)

If the Participant’s Qualified Benefit commences as of or prior to the Annuity
Start Date, his Benefit shall be paid in the same form of annuity as the
Qualified Benefit.

 

(B)

If the Participant’s Qualified Benefit has not yet commenced by the Annuity
Start Date, and the Participant is not married on the Annuity Start Date, his
Benefit shall be paid in an annuity for the life of the Participant with no
survivor benefits.

 

(C)

If the Participant’s Qualified Benefit has not yet commenced by the Annuity
Start Date, and the Participant is married on Annuity Start Date, his Benefit
shall be paid in an annuity that pays an actuarially reduced benefit to the
Participant during the Participant’s life, and pays 50% of such annuity to the
Participant’s spouse for the balance of the spouse’s life if the spouse survives
the Participant.  No adjustment to such annuity shall be made if the
Participant’s spouse predeceases the Participant or the Participant and this
spouse are divorced after the Annuity Start Date.

 

(D)

The Administrative Committee may permit a Participant to elect a different form
of annuity that is treated as a life annuity for purposes of Section
409A.  Anything else contained herein to the contrary notwithstanding, all forms
of life annuity shall be actuarially equivalent as defined in Section 409A, and
any procedures adopted by the Administrative Committee to permit Participant’s
to elect different forms of annuity shall comply with the requirements of
Section 409A.

 

(c)

Each person who was a Participant prior to January 1, 2009, and who is
anticipated to have a Benefit accrued under this Plan as of December 31, 2008
(as determined by the Administrative Committee in its sole discretion) may elect
a Commencement Date, which shall be either the first day of a specific month or
the first day of the month following the date on which the Participant attains a

- 10 -

 

--------------------------------------------------------------------------------

 

 

specified age.  Such elections shall apply to the Participant’s entire Benefit
(including any Special Supplemental Benefit to be paid in the same form as the
Benefit), and shall be made, in writing, in accordance with procedures specified
by the Administrative Committee, not later than December 31, 2008, and shall not
thereafter be revoked or changed; provided that no such election shall cause any
amount to be paid in 2008 that would otherwise have been paid in a later year,
or cause any amount that would otherwise have been paid in 2008 to be paid in a
later year, and such elections shall otherwise comply with the requirements for
transitional relief under IRS Notice 2007-86.  An agreement (including a
provision of an employment agreement) entered into between a Participant and the
Corporation not later than December 31, 2008, that refers specifically to this
Plan and specifies a time and/or form of payment of the Participant’s Benefit
shall constitute an election for purposes of this paragraph (c), and, in lieu of
a specific date, may provide for the Participant’s Commencement Date to occur
upon the Participant’s separation from service or the occurrence of any other
event that satisfies the requirements of Section 409A.

 

(d)

If a Participant’s Commencement Date is the first day of the month following his
Termination of Employment, and the Participant is a specified employee as
hereinafter defined on the Commencement Date, payment of his Benefit shall be
deferred until six months after his Termination of Employment, as described
below.  If payment is to be made in a lump sum (based on actuarial present value
as of the Commencement Date), the lump sum shall be paid on the first day of the
seventh month following the month that includes the Termination of Employment,
and the amount shall be recalculated as of such date even if such recalculated
amount exceeds $50,000.  If payment is to be made in an annuity, the first
annuity payment shall be paid on the later of the first day of the seventh month
following the month that includes the Termination of Employment or the Annuity
Start Date, but if such date is later than the Annuity Start Date the annuity
payments shall be calculated as of the Annuity Start Date, and the Participant
shall receive a supplemental payment, with or following the first annuity
payment, equal to the sum, without interest, of the annuity payments that would
have been paid prior to such date but for this paragraph (d).  For purposes of
this paragraph (d), the term “specified employee” shall have the same meaning as
in the Baxter International Inc. and Subsidiaries Deferred Compensation Plan.

 

(e)

Anything else contained herein to the contrary notwithstanding, the
Administrative Committee at any time in its sole discretion may distribute to
any Participant the entire actuarial present value of his Benefit (including any
Special Supplemental Benefit) in a single lump sum in full satisfaction of his
rights under the Plan, provided that the entire interest of the Participant in
all other plans required to be aggregated with the Plan pursuant to Treas. Reg.
§1.409A-1(c)(2) is also distributed and that the total amount distributed does
not exceed the limit in effect under Section 402(g) of the Code at the time of
distribution.

- 11 -

 

--------------------------------------------------------------------------------

 

4.7Death Benefits.  

 

(a)

If a Participant whose Benefit is payable in an annuity dies after the Annuity
Start Date, the only death benefit payable shall be the survivorship benefit, if
any, payable under the applicable form of annuity.

 

(b)

If a Participant whose Benefit is payable in a lump sum dies after his
Commencement Date but before actual payment of his Benefit (including but not
limited to a Participant whose benefit is deferred pursuant to Section 4.6(d)),
the lump sum payment shall be made to his Beneficiary as soon as practical, but
not more than 90 days after the date of his death.

 

(c)

If a Participant either dies prior to his Commencement Date, or after his
Commencement Date but prior to his Annuity Start Date if his Benefit is payable
as an annuity, and if his Beneficiary is entitled to a pre-retirement survivor
annuity under the Pension Plan (or would be entitled to a preretirement
survivorship benefit but for the fact that payment of his Qualified Benefit had
commenced at the time of his death), his Beneficiary shall be entitled to a
preretirement survivor benefit (the “Survivor Benefit”) under the terms of this
paragraph (c).  The Survivor Benefit shall be paid on the first day of the first
month following the month that includes the Participant’s death in which the
Participant either had completed 65 Points, or would have completed 65 Points
had he not died.  The Survivor Benefit shall be paid in a single lump sum equal
to the actuarial present value of the excess of (i) the amount of the
preretirement survivor annuity that would be paid to the Beneficiary under the
Pension Plan if the Participant’s Benefit were calculated with the adjustments
described in Sections 4.2 and 4.3 (and included the Special Supplemental
Benefit, if applicable), over (ii) the amount of pretirement survivor annuity
actually payable under the Pension Plan, in both cases calculated as if payment
of the preretirement survivor annuity under the Pension Plan commenced on the
date of payment of the Survivor Benefit.  

 

(d)

Notwithstanding the foregoing, if a Participant whose benefit is paid in the
form of an annuity and whose Benefit is deferred pursuant to Section 4.6(d) dies
after his Annuity Start Date but before the date to which payment of his benefit
is deferred, his Beneficiary shall not receive a Survivor Benefit under
paragraph (c), but shall instead receive whatever survivorship benefits are
provided by the Participant’s form of annuity, determined as if payment had
commenced on the Annuity Start Date, and in addition shall receive a payment
equal to the annuity payments that would have been paid prior to the
Participant’s death but for the requirement of Section 4.6(d).

 

(e)

Except as otherwise provided in this Section 4.7, no person shall receive any
form of death or survivorship benefits following the death of a Participant,
whether before or after his Commencement Date.

- 12 -

 

--------------------------------------------------------------------------------

 

4.8Withholding Taxes.  Benefits and payments under the Plan are subject to the
withholding of all applicable taxes.  Notwithstanding any provision of the Plan
to the contrary, a Participant’s initial benefit payment under the Plan shall be
in an amount sufficient pay any remaining employment tax required to be withheld
with respect to Plan benefits.  To the extent such amount is in excess of the
first distribution that would otherwise have been made based on the form of
benefit elected by the Participant, subsequent payments will not begin until the
aggregated payments that would have been made under the form of benefit elected
by the Participant exceed the amount of such initial distribution.

4.9Compliance with Section 409A.  Anything else in this Plan to the contrary
notwithstanding, effective January 1, 2005, the Plan is intended to comply in
all regards with Section 409A and shall be so construed and
administered.  Without limiting the generality of the preceding sentence, (i) in
no event shall any benefit under the Plan be paid at any time other than under
the terms of the Plan as in effect on the date on which the Participant first
acquires a legal right to such benefit (whether or not vested), whether by
amendment of the Plan, exercise of the Administrative Committee’s discretion, or
otherwise, except as permitted by Section 409A, and (ii) in the event that the
Administrative Committee, in its sole discretion, determines that any time or
form of payment provided for in the Plan, or the existence of a right to elect a
time or form of distribution (including without limitation the payment of
benefits in the same form elected by a Participant under the Pension Plan),
would cause the Plan to fail to meet the requirements of Section 409A, or
otherwise cause Participants to be subject to any adverse federal income tax
consequences, such provision shall to the maximum extent permitted by law be
deemed amended to the extent required to comply with Section 409A, or the Plan
shall be construed as if such provision were not included therein.  The
restrictions of Section 409A shall apply to the entire benefit of a Participant
if any portion of the Participant’s benefit was accrued or vested on or after
January 1, 2005, but shall not apply to a Participant whose entire benefit was
accrued and vested prior to such date.

4.10Correction of Errors.  The Administrative Committee shall have the authority
to correct any error in the calculation of Benefits, regardless of the reason
for the error and regardless of whether payment of the Benefit has
commenced.  By his participation in the Plan and acceptance of Benefits
hereunder, each Participant agrees that he will promptly repay to the Plan any
Benefit or other payment that exceeds the amount to which he was entitled under
the Plan (an “excess payment”), and will hold any excess payment, and any
proceeds of any excess payment, or property acquired with any excess payment, in
trust for the benefit of the Plan, which trust shall remain in effect, and shall
continue to apply to any excess payment, proceeds or other property even if
transferred to a third party, until the total amount of the excess payment has
been repaid to the Plan.  The Administrative Committee may, on behalf of the
Plan, commence an action to enforce such trust, or take any other available
action in law or equity, including setting off any other amount owed to the
Participant, to recover such excess payment.

- 13 -

 

--------------------------------------------------------------------------------

 

ARTICLE V

ADMINISTRATION

5.1Administrative Committee.  The Plan is administered by the Administrative
Committee, which is the “administrator” for purposes of Section 3(16)(A) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).  Baxter
has appointed the members of the Administrative Committee to administer the
Plan.  Members of the Administrative Committee may be Participants in the Plan.

5.2Administrative Committee Powers.  The Administrative Committee has such
powers as may be necessary to discharge its duties hereunder, including, but not
by way of limitation, the following powers, rights and duties:

 

(a)

Interpretation of Plan.  The Administrative Committee has the power, right and
duty to construe, interpret and enforce the Plan provisions and to determine all
questions arising under the Plan including, but not by way of limitation,
questions of Plan participation, eligibility for Plan benefits and the rights of
employees, Participants, Beneficiaries and other persons to benefits under the
Plan and to determine the amount, manner and time of payment of any benefits
hereunder;

 

(b)

Plan Procedures.  The Administrative Committee has the power, right and duty to
adopt procedures, rules, regulations and forms to be followed by employees,
Participants, Beneficiaries and other persons or to be otherwise utilized in the
efficient administration of the Plan which may alter any procedural provision of
the Plan without the necessity of an amendment, and which procedures may provide
for any election or consent to be made, or any other action to be taken
(including without limitation filing claims and requesting review of denied
claims), by electronic mail, internet website, telephone or voice response
system or other electronic method to the extent permitted by applicable law;

 

(c)

Benefit Determinations.  The Administrative Committee has the power, right and
duty to make determinations as to the rights of employees, Participants,
Beneficiaries and other persons to benefits under the Plan and to afford any
Participant or beneficiary dissatisfied with such determination with rights
pursuant to a claims procedure adopted by the Committee; and

 

(d)

Allocation of Duties.  The Administrative Committee is empowered to employ
agents (who may also be employees of Baxter) and to delegate to them any of the
administrative duties imposed upon the Administrative Committee or Baxter.

 

(e)

Plan Amendments.  The Administrative Committee has the power and right, at any
time, to amend or supplement the Plan.  Notwithstanding the foregoing provisions
of this Section 5.2(e), no amendment of the Plan shall reduce the benefit to
which a Participant would be entitled if he had terminated employment
immediately prior to the adoption of the resolution amending the Plan; provided,
however, the Administrative Committee or Corporation, as applicable, may

- 14 -

 

--------------------------------------------------------------------------------

 

 

amend the Plan at any time to take effect retroactively or otherwise, as deemed
necessary or advisable for purposes of conforming the Plan to any present or
future law, regulations or rulings relating to plans of this or a similar
nature.

5.3Effect of Administrative Committee Decisions.  Any ruling, regulation,
procedure or decision of the Administrative Committee will be conclusive and
binding upon all persons affected by it.  There will be no appeal from any
ruling by the Administrative Committee which is within its authority, except as
provided in Section 5.4 below.  When making a determination or a calculation,
the Administrative Committee will be entitled to rely on information supplied by
any Employer, accountants and other professionals including, but not by way of
limitation, legal counsel for Baxter or any Employer.

5.4Claims Procedure.  Each person entitled to benefits under the Plan (the
“Applicant”) must submit a written claim for benefits to the Administrative
Committee.  Such claim shall be filed not more than one year after the Applicant
knows, or with the exercise of reasonable diligence would know, if the basis for
the claim. A formal claim shall not be required for the distribution of a
Participant’s Accounts in the ordinary course of business, but in any case a
claim that relates to a dispute over the amount of a distribution shall be filed
not more than one year after payment of the distribution commences.  The
Administrative Committee may, in its sole discretion accept a claim that is
filed late if it determines that special circumstances warrant acceptance of the
claim.

If a claim for benefits by the Applicant is denied, in whole or in part, the
Administrative Committee, or its delegate, shall furnish the Applicant within 90
days after receipt of such claim, a written notice which specifies the reason
for the denial, refers to the pertinent provisions of the Plan on which the
denial is based, describes any additional material or information necessary for
properly completing the claim and explains why such material or information is
necessary, and explains the claim review procedures of this Section 5.4.  Such
notice will further describe that the Applicant has a right to bring a civil
action under Section 502 of ERISA if his claim is denied after an appeal and
review.  The 90 day period may be extended by up to an additional 90 days if
special circumstances required, in which event the Applicant shall be notified
in writing by the end of the initial 90 day period of the reason for the
extension and an estimate of when the claim will be processed.

Any Applicant whose claim is denied under the provisions described above, or who
has not received from the Administrative Committee a response to his claim
within the time periods specified in the provisions described above may request
a review of the denied claim by written request to the Administrative Committee
within 60 days after receiving notice of the denial.  If such a request is made,
the Administrative Committee shall make a full and fair review of the denial of
the claim and shall make a decision not later than 60 days after receipt of the
request, unless special circumstances (such as the need to hold a hearing)
require an extension of time, in which case a decision shall be made as soon as
possible but not later than 120 days after receipt of the request for review,
and written notice of the reason for the extension and an estimate of when the
review will be complete  shall be given to the Applicant before the commencement
of the extension.  The decision on review shall be in writing and shall include
specific reasons for the decision and specific references to the pertinent
provisions of the Plan on which the decision

- 15 -

 

--------------------------------------------------------------------------------

 

is based.  Such notice will further describe that the Applicant has a right to
bring a civil action under Section 502 of ERISA.

No person entitled to benefits under the Plan shall have any right to seek
review of a denial of benefits, or to bring any action to enforce a claim for
benefits, in any court or administrative agency prior to his filing a claim for
benefits and exhausting all of his rights under this Section 5.4, or more than
180 days after he receives the Administrative Committee’s decision on review of
the denial of his claim.  Although not required to do so, an Applicant, or his
representative, may choose to state the reason or reasons he believes he is
entitled to benefits, and may choose to submit written evidence, during the
initial claim process or review of claim denial process.  However, failure to
state any such reason or submit such evidence during the initial claim process
or review of claim denial process, shall permanently bar the Applicant, and his
successors in interest, from raising such reason or submitting such evidence in
any forum at any later date.  An Applicant whose claim is denied initially or on
review is entitled to receive, on request and free of charge, reasonable access
to, and copies of, all documents, records, and other information relevant to
such claim for benefits.

5.5Action by Administrative Committee.  Action by the Administrative Committee
will be subject to the following special rules:

 

(a)

Meetings and Documents.  The Administrative Committee may act by meeting or by
document signed without meeting and documents may be signed through the use of a
single document or concurrent documents.

 

(b)

Action by Majority.  The Administrative Committee will act by a majority
decision which action will be as effective as if such action had been taken by
all Administrative Committee members, provided that by majority action one or
more Administrative Committee members or other persons may be authorized to act
with respect to particular matters on behalf of all Administrative Committee
members.

 

(c)

Resolving Deadlocks.  If there is an equal division among the Administrative
Committee members with respect to any question a disinterested party may be
selected by a majority vote to decide the matter.  Any decision by such
disinterested party will be binding.

5.6Indemnity.  To the extent permitted by applicable law and to the extent that
they are not indemnified or saved harmless under any liability insurance
contracts, any present or former Administrative Committee members, officers, or
directors of Baxter, the Employers or their subsidiaries or affiliates, if any,
will be indemnified and saved harmless by the Employers from and against any and
all liabilities or allegations of liability to which they may be subjected by
reason of any act done or omitted to be done in good faith in the administration
of the Plan, including all expenses reasonably incurred in their defense in the
event that Baxter fails to provide such defense after having been requested in
writing to do so.

- 16 -

 

--------------------------------------------------------------------------------

 

ARTICLE VI

AMENDMENT AND TERMINATION

6.1Amendment and Termination.  As indicated in Section 5.2 above, the
Administrative Committee may, at any time, amend or supplement the Plan.  The
Board of Directors of the Corporation may, at any time, terminate the
Plan.  Notwithstanding the foregoing provisions of  Sections 5.2 or  6.1,
neither an amendment or termination of the Plan shall reduce the benefit to
which a Participant would be entitled if he had terminated employment
immediately prior to the adoption of the resolution amending or terminating the
Plan; provided, however, the Administrative Committee or Corporation, as
applicable, may amend or terminate the Plan at any time to take effect
retroactively or otherwise, as deemed necessary or advisable for purposes of
conforming the Plan to any present or future law, regulations or rulings
relating to plans of this or a similar nature.  Upon termination of the Plan,
all benefits accrued through the date of termination shall be paid as provided
herein; provided that the Administrative Committee may, to the extent permitted
under Section 409A, provide for the payment of actuarially equivalent lump sums
in full satisfaction of some or all of the accrued benefits.

6.2Successors and Assigns.  The obligations of the Corporation and the
Participating Employers under the Plan shall be binding upon any assignee or
successor in interest thereto.

- 17 -

 

--------------------------------------------------------------------------------

 

ARTICLE VII

MISCELLANEOUS

7.1Unfunded Plan.  This Plan is intended to be an unfunded retirement plan
maintained primarily to provide retirement benefits for a select group of
management or highly compensated employees.  All credited amounts are unfunded,
general obligations of the appropriate Participating Employer.  This Plan is not
intended to create an investment contract, but to provide retirement benefits to
eligible employees who participate in the Plan.  Eligible employees are members
of a select group of management or are highly compensated employees, who, by
virtue of their position with a Participating Employer, are uniquely informed as
to such Participating Employer’s operations and have the ability to affect
materially Participating Employer’s profitability and operations.

7.2Unsecured General Creditor.  In the event of a Participating Employer’s
insolvency, Participants and their Beneficiaries, heirs, successors and assigns
will have no legal or equitable rights, interest or claims in any property or
assets of such Participating Employer, nor will they be Beneficiaries of, or
have any rights, claims or interests in any life insurance policies, annuity
contracts or the proceeds therefrom owned or which may be acquired by such
Participating Employer (the “Policies”) greater than those of any other
unsecured general creditors.  In that event, any and all of the Participating
Employer’s assets and Policies will be, and remain, the general, unpledged,
unrestricted assets of Participating Employer.  Participating Employer’s
obligation under the Plan will be merely that of an unfunded and unsecured
promise of Participating Employer to pay money in the future.

7.3Nonassignability.  Neither a Participant nor any other person will have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and
nontransferable.  No part of the amounts payable will, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.  

7.4Not a Contract of Employment.  The terms and conditions of this Plan will not
be deemed to constitute a contract of employment between a Participant and such
Participant’s Participating Employer, and neither the Participant nor the
Participant’s beneficiary will have any rights against such Participant’s
Participating Employer except as may otherwise be specifically provided
herein.  Moreover, nothing in this Plan is deemed to give a Participant the
right to be retained in the service of his or her Participating Employer or to
interfere with the right of such Participating Employer to discipline or
discharge him or her at any time.

7.5Protective Provisions.  A Participant will cooperate with the Corporation by
furnishing any and all information requested by the Corporation, in order to
facilitate the payment of benefits hereunder.

- 18 -

 

--------------------------------------------------------------------------------

 

7.6Governing Law.  The provisions of this Plan will be construed and interpreted
according to the laws of the State of Illinois, to the extent not preempted by
ERISA.

7.7Severability.  In the event any provision of the Plan is held invalid or
illegal for any reason, any illegality or invalidity will not affect the
remaining parts of the Plan, but the Plan will be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Corporation
will have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan, including, but
not by way of limitation, the opportunity to construe and enforce the Plan as if
such illegal and invalid provision had never been inserted herein.

7.8Notice.  Any notice or filing required or permitted to be given to the
Corporation or the Administrative Committee under the Plan will be sufficient if
in writing and hand delivered, or sent by registered or certified mail to any
member of the Administrative Committee, or to the Corporation’s Chief Financial
Officer and, if mailed, will be addressed to the principal executive offices of
the Corporation.  Notice to a Participant or beneficiary may be hand delivered
or mailed to the Participant or beneficiary at his or her most recent address as
listed in the employment records of the Corporation.  Notices will be deemed
given as of the date of delivery or mailing or, if delivery is made by certified
or registered mail, as of the date shown on the receipt for registration or
certification.  Any person entitled to notice hereunder may waive such notice.

7.9Successors.  The obligations of the Corporation and the Participating
Employers under the Plan shall be binding upon any assignee or successor in
interest thereto.  The provisions of this Plan will bind and inure to the
benefit of the Corporation and the Participating Employers, the Participants and
Beneficiaries, and their respective successors, heirs and assigns.  The term
successors as used herein will include any corporate or other business entity,
which, whether by merger, consolidation, purchase or otherwise acquires all or
substantially all of the business and assets of the Corporation, and successors
of any such corporation or other business entity.  

7.10Action by Corporation.  Except as otherwise provided herein, any action
required of or permitted by the Corporation under the Plan will be by resolution
of the Compensation Committee or any person or persons authorized by resolution
of the Compensation Committee.

7.11Effect on Benefit Plans.  Amounts paid under this Plan, will not by
operation of this Plan be considered to be compensation for the purposes of any
benefit plan maintained by any Participating Employer.   The treatment of such
amounts under other employee benefit plans will be determined pursuant to the
provisions of such plans.

7.12Participant Litigation.  In any action or proceeding regarding the Plan,
employees or former employees of the Corporation or a Participating Employer,
Participants, Beneficiaries or any other persons having or claiming to have an
interest in this Plan will not be necessary parties and will not be entitled to
any notice or process.  Any final judgment which is not appealed or appealable
and may be entered in any such action or proceeding will be binding and
conclusive on the parties hereto and all persons having or claiming to have any
interest in this Plan.  To the extent permitted by law, if a legal action is
begun against the Corporation, a

- 19 -

 

--------------------------------------------------------------------------------

 

Participating Employer, the Administrative Committee, or any member of the
Administrative Committee by or on behalf of any person and such action results
adversely to such person or if a legal action arises because of conflicting
claims to a Participant’s or other person’s benefits, the costs to such person
of defending the action will be charged to the amounts, if any, which were
involved in the action or were payable to the Participant or other person
concerned.  To the extent permitted by applicable law, acceptance of
participation in this Plan will constitute a release of the Corporation, each
Participating Employer, the Administrative Committee and each member thereof,
and their respective agents from any and all liability and obligation not
involving willful misconduct or gross neglect.

***

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated Plan to
be executed this 18th day of December, 2014.

BAXTER INTERNATIONAL INC.
ADMINISTRATIVE COMMITTEE

 

By:/s/ Salvatore Dadouche___________
Salvatore Dadouche
Administrative Committee Member

- 20 -

 